DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8 and 11-18 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuasa (2,092,345).

    PNG
    media_image1.png
    320
    444
    media_image1.png
    Greyscale
Yuasa discloses all of the limitations of claims 1 and 11, i.e., a hand wrench Fig. 1 comprising a handle 8-10 having a toroidal shape defined by 10 including a handle opening defined by shell 11; 15an orbital member 15 received within the handle opening, the orbital member being configured to move orbitally about a point axis Fig. 1, a curvature of an external surface Fig. 5 of the orbital member 15 being complementary to an inner surface of the handle opening; a driver 19 affixed to the orbital member, the driver being configured to move with the orbital member Fig. 1 phantom lines within a cone of available movement relative to the handle; and a ratchet assembly (claim 1) 24, 36 operably coupled to the orbital member, the ratchet assembly configured to rotate a driver 19 affixed to the orbital member, the driver being configured to receive a socket that interfaces with a fastener to turn the fastener and the ratchet assembly configured to rotate a drive in response to the handle being turned in a first rotational direction and ratchet without turning the drive in response to the handle being turned a 10second rotational direction ratcheting motion (claim 1).
Regarding claim 12, PA (prior art, Yuasa) meets the limitations, i.e., the hand wrench of claim 11, further comprising a biasing member 36 disposed at least partially within the handle Fig. 2; and an engaging member 24; wherein the biasing member applies a force on the engaging member directed into the handle opening such that the engaging member contacts and applies a force on the orbital member.
Regarding claim 13, PA meets the limitations, i.e., the hand wrench of claim 12, wherein the orbital member 15 includes a channel 18; and wherein the engaging member 24 contacts the orbital member in the channel Figs. 2 and 3.
Regarding claim 14, PA meets the limitations, i.e., the hand wrench of claim 13, wherein the channel includes a first sidewall and a second sidewall two walls defining the arcuate ribs 18, wherein the first sidewall and the second sidewall are at least partially curved Fig. 2 and wherein the engaging member 24 has a curved surface 17, Fig. 3 that contacts the orbital member.
Regarding claim 15, PA meets the limitations, i.e., the hand wrench of claim 13, wherein a width of the channel is larger than a width of the engaging member Fig. 2.
Regarding claim 16, PA meets the limitations, i.e., the hand wrench of claim 13, wherein the channel includes channel stops 16 at each end of the channel and wherein the channel stops prevent the engaging member from moving out of the channel.
Regarding claims 7 and 17, PA meets the limitations, i.e., the hand wrench of claim 1 or claim 11, wherein an outer surface of the orbital member is convex Fig. 1.
Regarding claims 8 and 18, PA meets the limitations, i.e., the hand wrench of claim 1 or claim 11, wherein an inner surface of the handle opening is concave Fig. 3.

Claims 1-20 are finally rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsai (9,669,525).

    PNG
    media_image2.png
    463
    474
    media_image2.png
    Greyscale
 Tsai discloses all of the limitations of claims 1 and 11, i.e., a hand wrench Fig. 1 comprising a handle 10 having a toroidal shape defined by 11, 14 including g a handle opening 13, 15; 15an orbital member 30 received within the handle opening, the orbital member being configured to move orbitally about a point axis 11-11, a curvature of an external surface Fig. 1 of the orbital member 30 being complementary to an inner surface 11 of the handle opening Fig. 1; a driver 341 affixed to the orbital member, the driver being configured to move with the orbital member Figs. 3 and 8 within a cone of available movement relative to the handle; and a ratchet assembly (claim 1) Fig. 9 operably coupled to the orbital member 30, the ratchet assembly configured to rotate a driver 341 affixed to the orbital member, the driver being configured to receive a socket that interfaces with a fastener to turn the fastener socket driver post (claim 11) and the ratchet assembly configured to rotate a drive in response to the handle being turned in a first rotational direction and ratchet without turning the drive in response to the handle being turned a 10second rotational direction ratcheting motion (claim 1).
Regarding claims 2 and 12, PA (prior art, Tsai) meets the limitations, i.e., the hand wrench of claims 1 or 11, further comprising a plurality of biasing members 50, 50, Fig. 1 disposed at least partially within the handle Fig. 1; and a plurality of engaging members 41; wherein the biasing member applies a force on the engaging member directed into the handle opening such that the engaging member contacts and applies a force on the orbital member.
Regarding claims 3 and 13, PA meets the limitations, i.e., the hand wrench of claim 2 or 12, wherein the orbital member includes a plurality of channels 32; wherein each engaging member 41 contacts the orbital member in a respective channel Fig. 6.
Regarding claims 4 and 14, PA meets the limitations, i.e., the ratcheting hand wrench of claim 3 or 13, wherein sidewalls of each/the of the channels are at least partially curved cylindrical passage, Fig. 1 and wherein each engaging member cylindrical pin 41 has a curved 25surface that contacts the orbital member.
Regarding claims 5 and 15, PA meets the limitations, i.e., the ratcheting hand wrench of claim 3 or 13, wherein a width of each or the channels is larger than a width of each of the engaging members Fig. 6.
Regarding claims 6 and 16, PA meets the limitations, i.e., the ratcheting hand wrench of claim 303 or 13, wherein each of the channels or the channel (claim 14) include channel stops step defined by 12 and wherein the channel stops prevent the engaging members from moving out of the channels.
Regarding claims 7 and 17, PA meets the limitations, i.e., the hand wrench of claim 1 or claim 11, wherein an outer surface of the orbital member is convex Fig. 2.
Regarding claims 8 and 18, PA meets the limitations, i.e., the hand wrench of claim 1 or claim 11, wherein an inner surface of the handle opening is concave Fig. 2.
Regarding claims 9 and 19, PA meets the limitations, i.e., the hand wrench of claims 1 or 11, wherein the orbital member comprises an orbital member opening, and wherein a wall of the orbital member opening includes ratcheting teeth 3010, Fig. 9.
Regarding claims 10 and 20, PA meets the limitations, i.e., the hand wrench of claims 9 or 19, further comprises a movable pawl 303, Fig. 9 having pawl teeth 3030, wherein at least a portion of the pawl teeth engage with the ratchet teeth of the orbital member.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 over Lenker have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed April 21, 2022, regarding Yuasa have been fully considered but they are not persuasive. Applicant argues that a handle having toroidal shape, wherein a curvature of the external surface of the orbital member is complementary to an inner surface of the handle with a driver affixed to the orbital member configured to move with the orbital member within eh cone of available movement relative to the handle are nod disclosed by Yuasa. Examiner, respectfully disagrees.	Yuasa discloses a handle 8 with a unitary spherical shell 9 comprising a relatively stationary semi-spherical bottom section 10, lines 3-10. Spherical shell and section 9 and 10, at least partially define the handle, i.e., one may hold the end spherical section to effect fast initial turning of the tool. Spherical section does define a matching curvature allowing orbital movement of the drive 19 relative to the handle 8-10.
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Zhang Fig. 1 and Sun palm ratcheting wrench with or without an elongated handle are cited to show related inventions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 8, 2022						Primary Examiner, Art Unit 3723